Citation Nr: 0629514	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-36 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for herniated nucleus 
pulposus, post-operative, currently rated 20 percent 
disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity numbness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1974.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 2004 rating decision of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased rating for herniated nucleus 
pulposus, postoperative, and granted service connection for 
PTSD and assigned a 50 percent rating effective June 2003.  
In August 2005, the RO increased the disability rating for 
herniated nucleus pulposus, postoperative, to 20 percent and 
also granted service connection for left lower extremity 
numbness and assigned a 10 percent rating effective July 
2003.  This grant was based on the new rating criteria for 
the spine and, accordingly, that matter is also on appeal as 
part and parcel of the increased rating claim for the back.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the 
matter of the evaluation remains in appellate status.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
cause total occupational and social impairment.

2.  The veteran's herniated nucleus pulposus does not limit 
forward flexion of the thoracolumbar spine of 30 degrees or 
less nor is it productive of ankylosis; the veteran has not 
had physician prescribed bedrest.  

3.  The veteran has mild impairment, but no more, of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating 70 percent for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for rating in excess of 20 percent for 
herniated nucleus pulposus, post-operative are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
Diagnostic Codes 5235-5243 (2005).

3.  The criteria for rating in excess of 10 percent for left 
lower extremity numbness are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  In addition, the veteran was sent a second VCAA 
letter in September 2003.  The VCAA letters letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The matter of higher ratings 
was addressed.  

The claimant's pertinent VA medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded examinations in October 2003 and 
April 2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected spine disorder and 
PTSD since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disability and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating for the veteran's back 
disability and associated neurological manifestations, there 
is no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, as to the PTSD issue, the 
RO can address any effective date notice deficiencies once 
the Board's decision is effectuated.




Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


PTSD

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for PTSD.  
The Board finds that the veteran meets the criteria for a 70 
percent rating, but no more.  

VA outpatient records show that in July 2003, the veteran 
requested medication for depression.  The next month, it was 
noted that he was not suicidal or homicidal.  

In October 2003, VA afforded the veteran a psychiatric 
examination.  At that time, the veteran reported that he had 
trouble sleeping and experienced bad dreams and the shakes; 
that he had depression, could not stay focused, and forgot 
important dates; that he did not trust others and often felt 
insecure without knowing why; that he had no friends; that he 
did not like crowds or loud areas; and that he had uncalled 
for outbursts of anger.  The veteran reported that since 
service separation, he had been arrested 5 times for driving 
under the influence of alcohol.  He had not been employed.  
The examiner noted that the PTSD had resulted in social 
isolation; persistent, recurrent, and distressing dreams of 
inservice stressors; intense distress at loud noise levels; 
sweating, palpitation, and dry mouth; avoidance of stimuli 
and an inability to recall details of inservice trauma; 
persistent, markedly diminished interest and lack of 
participation in activities; persistent feelings of 
detachment or estrangement; isolation; increased arousal; 
difficulty falling asleep as well as broken sleep; persistent 
irritability and outbursts of anger; persistent and 
exaggerated startle response particularly with noise.  Mental 
status examination revealed that orientation was within 
normal limits.  Appearance and hygiene were appropriate.  
Behavior was appropriate.  Affect and mood were abnormal and 
anxious.  Communication was normal and speech was normal.  
There were no panic attacks, delusions, hallucinations, or 
obsessional rituals.  Thought processes were appropriate.  
Judgment was not impaired.  Abstract thinking was normal.  
Memory was within normal limits.  There was no suicidal or 
homicidal ideation.  The diagnosis was PTSD.  The examiner 
opined that the veteran was mentally capable of managing 
benefit payments.  He did not have difficulty performing 
activities of daily living.  He had difficulty establishing 
and maintaining effective work or social relationships 
because of fear of people.  He did not pose a threat to 
himself or others.  

VA outpatient records show that the veteran was seen for 
depression in August 2004.  

In July 2005, the veteran testified at a hearing.  He 
reported that on examination, he had trouble understanding 
the examiner.  He related that over the years, he had been 
jobless and homeless due to his PTSD.  He stated that he had 
constant fatigue, severe memory loss, estrangement from 
others, a need to be isolated, and incidents of angry 
outbursts and loss of control.  He also previously submitted 
Social Security Administration information showing that he 
had not worked since 1992, and prior to that time, earned 
essentially at or below income at the poverty level.  

In September 2005, a VA examiner noted that the veteran was 
in a panic over a situation.  

The Board recognizes that the veteran does not exhibit all of 
the criteria for a 70 percent rating.  However, the Board 
finds that the veteran has near continuous depression, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances, as well as an inability to establish 
and maintain effective relationships.  The veteran was in 
combat and experienced a stressor which has negatively 
impacted his ability to function.  He is essentially socially 
isolated and has periods where his irritability and impulse 
control are not effectively controlled, as documented by a 
medical professional.  These psychiatric manifestations 
render him deficient in most areas to include occupationally, 
socially, with family, and with regard to his mood.  However, 
he does not meet the criteria for a total schedular rating 
because he does not exhibit total occupational and social 
impairment.  He does not exhibit any of the criteria 
indicative of such total impairment.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 70 percent for the 
entire appeal period 


Spine

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002, prior to the receipt of the veteran's claim.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, after the 
receipt of the claim, the rating criteria for evaluating 
other spine disorders were amended effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see 
also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
More specifically, effective September 23, 2002, VA amended 
the criteria for rating intervertebral disc syndrome only, 
but continued to evaluate that disease under Diagnostic Code 
5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective 
September 26, 2003, VA updated the entire section of the 
rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, 
Diagnostic Code 5237 now governs ratings of lumbosacral 
strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).

The amended rating criteria are only applicable since their 
effective date.  VAOPGCPREC 3-2000.

Under the old criteria, in effect until replaced by the 
September 26, 2003 amendments, Diagnostic Code 5292, provided 
that slight limitation of motion warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The revised criteria pertaining to ratings for intervertebral 
disc syndrome, under Diagnostic Code 5293 were amended 
effective from September 23, 2002.  The revisions were 
designed to accommodate acute exacerbations or flare-ups of 
disc disease.  As such, the revised regulations provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome provides 
that evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is made either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

A maximum 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 10 
percent rating is assigned for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  The schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Further, the revised regulations include the following: Note 
(1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4): Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes includes the following:  Note (1): 
For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 
(2005).

Prior to September 26, 2003

In August 2005, the RO increased the disability rating for 
herniated nucleus pulposus, postoperative, to 20 percent and 
also granted service connection for left lower extremity 
numbness and assigned a 10 percent rating effective July 
2003.  

In July 2003, the veteran was afforded a VA Agent Orange 
examination.  At that time, the veteran reported chronic low 
back with left leg numbing, tingling, and shooting pain.  He 
had tenderness of the lumbar spine with medium palpation.  
His Achilles reflex was reduced bilaterally and he had 
decreased vibratory sensation and light touch sensation of 
the left second toe.  Mobility was noted to be normal.  The 
diagnosis was degenerative joint disease of the lumbar spine.  

The Board notes that there was no diagnosis of intervertebral 
disc syndrome.  However, the Board will consider neurologic 
impairment by analogy.  See 38 C.F.R. § 4.20.  

The RO assigned a 20 percent rating based on orthopedic 
impairment and a 10 percent rating based on neurologic 
impairment.  

The Board finds that there is no basis to award a higher 
rating based on limitation of motion under the former 
criteria under Diagnostic Code 5292, as mobility was noted to 
be normal.  Likewise, the veteran did not exhibit more than 
mild neurologic symptoms and there is no competent evidence 
of incapacitating episodes due to the service-connected back 
disability, so a higher rating based on the applicable 
version of Diagnostic Code 5293 was not warranted.  

Otherwise, under the amended criteria, the veteran could be 
rated based on orthopedic and neurologic impairment.  

As noted, there is no basis for a higher rating based on 
orthopedic impairment, even considering DeLuca, as mobility 
was noted to be normal and no other functional impairment on 
this basis was indicated.  The veteran had some tenderness, 
but a rating higher than 20 percent may not be assigned on 
tenderness alone.  

With regard to neurologic impairment, as noted, the 
impairment was only mild.  The veteran complained of sciatica 
down the left leg.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520.

The Board accepts the veteran's complaints of radiation and 
pain down the left lower extremity as he is competent to 
provide such evidence.  However, physical examination showed 
mild neurologic involvement on the left.  Accordingly, the 
Board finds that the veteran has no more than mild incomplete 
paralysis, on the left side.  Accordingly, no more than a 10 
percent rating was warranted under Diagnostic Code 8520.

Therefore, a rating in excess of 20 percent for orthopedic 
impairment is not warranted, a rating in excess of 10 percent 
for neurologic impairment is not warranted.  Further, a 
higher rating on any other basis is not warranted.  


From  September 26, 2003

In November 2003, VA afforded the veteran an examination.  It 
was noted that the veteran had had a herniated nucleus 
pulposus since service.  He had experienced low back pain for 
30 years, the pain occurred twice per month, and lasted three 
weeks.  The pain traveled to the left leg.  The pain was 
sharp in nature and at the highest end of the pain scale.  
The pain was elicited by physical activity.  It was relieved 
by rest and required bedrest.  The veteran reported that a 
physician recommended bedrest at least 2 times per year, for 
a one week period each.  His activities were limited by pain.  
It was uncertain how much time was lost from work.  The 
veteran was able to brush his teeth, cook, dress himself, and 
walk.  He could not take a shower, vacuum, drive a car, climb 
stairs, take out trash, shop, or perform lawn activities, all 
due to pain.  He reported that he was last employed in 1992.  
Physical examination revealed a level scar present at the 
lumbar midline which was about 11 centimeters by 1 centimeter 
with hypopigmentation of less than 6 square inches.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was no muscle spasm.  
There was no tenderness.  There was negative straight leg 
raising on the left and right.  Flexion was to 80 degrees 
with pain at 70 degrees; extension was to 10 degrees; right 
lateral flexion was 25 degrees; left lateral flexion was 30 
degrees; right rotation was 35 degrees; and left rotation was 
30 degrees.  Range of motion was limited by pain and the pain 
had the major functional impact.  There was no additional 
limitation by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  The 
veteran did not have intervertebral disc syndrome.  
Neurological examination revealed that peripheral nerve 
examination was within normal limits.  Examination of the 
lower extremities revealed that motor function was within 
normal limits and sensory function was within normal limits.  
The right lower extremity reflexes revealed knee jerk was 2+ 
and ankle jerk was 2+.  The left lower extremity revealed the 
same.  The diagnosis was herniated nucleus pulposus.  The 
veteran was limited in his ability to bend, lift, and stoop.  
X-rays revealed mild dextrorotational scoliosis, mild to 
moderate diffuse lumbar spondylosis, and severe degenerative 
disc space narrowing at L4-5 with moderate changes at L3-4 
and L5-S1.  

Thereafter, the veteran was seen for low back pain to include 
in June 2004, February 2005, and April 2005.  

In April 2005, the veteran was examined by VA.  He had 
decreased range of back motion in all directions, a scar, the 
left sciatic notch was tender, he had positive straight leg 
raising, the left calf was slightly smaller than the right 
although he was right-handed.  Neurologic examination was 
unremarkable.  X-rays revealed significant degenerative 
changes.  The diagnosis was degenerative lumbosacral disc 
disease.  

In July 2005, the veteran testified at a hearing that his 
back pain was worse than VA had recognized.  

Under the range of motion criteria of Diagnostic Code 5292, 
which may still be applied as the veteran's claim has been 
pending since when that code was in effect, the veteran 
showed overall limitation, including considering pain, of 
slight to moderate degree.  Thus, a higher rating is not 
warranted on that basis.  

The veteran has reported two 1 week episodes per year of 
incapacitating episodes.  However, the Board has thoroughly 
reviewed the extensive VA medical records which document the 
veteran's treatment of back complaints from 2003 onward.  
There is no documentation of a medical professional 
recommending bedrest for the veteran due to his back 
complaints.  The veteran receives his medical treatment from 
VA.  Therefore, the Board finds that bed rest prescribed by a 
physician has not been documented.  Thus, a higher rating 
based on incapacitating episodes due to the service-connected 
back disability is not warranted.  

The RO assigned a 20 percent rating based on Diagnostic Code 
5242, as revised, and a 10 percent rating based on Diagnostic 
Code 8520.  

Under the criteria of Diagnostic Code 5242, there is no basis 
for a rating in excess of 20 percent, even considering DeLuca 
because the veteran does not have forward flexion of the 
thoracolumbar spine of 30 degrees or less or any ankylosis.  

With regard to neurologic impairment, the impairment was only 
mild.  The veteran complained of sciatica down the left leg.  
As noted, under Diagnostic Code 8520, pertaining to paralysis 
of the sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating.  Examination showed mild 
neurologic involvement on the left.  Neurologic examination 
has been unremarkable.  Accordingly, the Board finds that the 
veteran has no more than mild incomplete paralysis, on the 
left side.  Accordingly, no more than a 10 percent rating was 
warranted under Diagnostic Code 8520.

Therefore, a rating in excess of 20 percent under Diagnostic 
Code 5242 is not warranted, a rating in excess of 10 percent 
under Diagnostic Code 8520 is not warranted.  Further, a 
higher rating on any other basis is not warranted.  

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, overall, the competent 
medical evidence does not support a compensable rating for 
scarring, as the scarring is not objectively shown by the 
record to be symptomatic.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005). 

The preponderance of the evidence is against the claim and 
there is no reasonable doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 53


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An increased rating for herniated nucleus pulposus, post-
operative, currently rated 20 percent disabling, is denied  

An initial rating in excess of 10 percent for left lower 
extremity numbness, is denied.


____________________________________________
S. .L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


